CASE 0:17-cv-03058-SRN-HB Doc. 215-6 Filed 10/12/20 Page 1 of 15




             EXHIBIT 6
CASE 0:17-cv-03058-SRN-HB Doc. 215-6 Filed 10/12/20 Page 2 of 15




                               Volume II

  STATE OF MINNESOTA                                 DISTRICT COURT

  COUNTY OF RAMSEY                       SECOND JUDICIAL DISTRICT



  Lindsey Middlecamp,

              Petitioner,     Appellate Court File No. A20-0539

        vs.            District Court File No. 62-HR-CV-19-621

  Brock William Fredin,                          TRANSCRIPT

              Respondent.



        The above-entitled proceeding came before the

  Honorable James Street, Referee of District Court, on the

  2nd day of March, 2020, in the Ramsey County Family and

  Juvenile Justice Center, City of St. Paul, County of

  Ramsey, State of Minnesota.



        APPEARANCES:

        Karl Johan Breyer, Esq., appeared for and with

  Petitioner.

        Respondent appeared pro se.




        Kristine Otterness, Official Court Reporter.
     CASE 0:17-cv-03058-SRN-HB Doc. 215-6 Filed 10/12/20 Page 3 of 15

                                                                        190


 1                       THE COURT:    All right.    So do you rest?

 2                       MR. FREDIN:    I have several more

 3           questions, but I'm out of time.

 4                       THE COURT:    All right.    I take that as

 5           you voluntarily resting.

 6                       All right.    Mr. Breyer, do you have any

 7           re -- or, rebuttal?

 8                       MR. BREYER:    Well, if I understood,

 9           Mr. Fredin is not going to testify today.

10                       THE COURT:    Correct.

11                       MR. BREYER:    If that's the case, I may

12           have an exhibit or two I'd like to get in through

13           Ms. Middlecamp, which would be brief, but if we

14           could take a 5 minute break for me to verify that?

15                       THE COURT:    Let's take -- let's take our

16           mid-morning -- mid-afternoon break.        So we'll come

17           back in 20 minutes.       So 10 minutes to 4.

18                       MR. BREYER:    Thank you.

19                       (WHEREUPON, court is in recess.)

20                       THE COURT:    All right.    We're back on the

21           record.

22                       Mr. Breyer, did you have any rebuttal

23           testimony?

24                       MR. BREYER:    Your Honor, we would choose

25           to call Mr. Fredin to the stand.
     CASE 0:17-cv-03058-SRN-HB Doc. 215-6 Filed 10/12/20 Page 4 of 15

                                                                        191


 1                       THE COURT:    Okay.    Mr. Fredin.

 2                       MR. FREDIN:    No, Your Honor.     I'm not

 3           going to testify.

 4                       THE COURT:    Well, that's not really a

 5           choice you have.     If -- you can go up there, and if

 6           Mr. Breyer asks a question you decline to testify,

 7           then you should be aware that the Court can make an

 8           adverse inference based on what you decline to

 9           answer.    But you do need to be subjected to the

10           questions.

11                       All right?    So, let's have you come up

12           here.

13                       MR. FREDIN:    Your Honor, can I ask just

14           for the record your basis for forcing me to

15           testify?     Because I'm, you know, in a civil matter

16           like this I have a right not to testify.

17                       THE COURT:    Well, actually, in a criminal

18           matter you have a right not to testify against

19           yourself.    That's the Fifth Amendment that you're

20           probably aware.

21                       MR. FREDIN:    Your Honor, I'm not -- I'm

22           not asserting the Fifth Amendment here.

23                       THE COURT:    Right.   Okay.   So I assume

24           this is in the form of rebuttal, Mr. Breyer,

25           because you did rest, so?
     CASE 0:17-cv-03058-SRN-HB Doc. 215-6 Filed 10/12/20 Page 5 of 15

                                                                        192


 1                       MR. BREYER:    Yes, Your Honor.

 2                       THE COURT:    All right.    So Ms. Middlecamp

 3           has the right to ask questions limited to the

 4           issues that may have come up during your

 5           presentation of the case that -- that was new, and

 6           so that -- or, were new, and they have a right to

 7           present evidence on that.

 8                       So why don't you come up here and then

 9           we'll see what they do, but it should be relatively

10           short, I would imagine.

11                       MR. BREYER:    I promise that, Your Honor.

12                       THE COURT:    And I remind you, Mr. Fredin,

13           you're under oath still.       Okay.

14                       Go ahead, Mr. Breyer.

15                       MR. BREYER:    Thank you, Your Honor.

16                        REBUTTAL DIRECT TESTIMONY

17                              OF BROCK FREDIN

18     BY MR. BREYER:

19     Q.    Mr. Fredin, you blame Ms. Middlecamp for a lot of

20           things that have happened in your life, including

21           the loss of your job; is that correct?

22     A.    I have a right not to testify.         I object to any

23           questions.

24     Q.    You continue to blame her for your unemployment;

25           correct?
     CASE 0:17-cv-03058-SRN-HB Doc. 215-6 Filed 10/12/20 Page 6 of 15

                                                                        193


 1     A.    Again, I am aware that there's going to be an

 2           adverse inference.       I unequivocally object to any

 3           testimony in this matter.

 4     Q.    You have blamed her in pleadings about your --

 5           concerning your mother's death; is that true?

 6     A.    Again, this is -- I understand that there's going to

 7           be an adverse inference made.       I have a right not to

 8           testify.

 9     Q.    You blame her for your incarceration; correct?

10     A.    These questions are insulting, and, again, I am

11           asserting my right not to testify.

12                       THE COURT:    Well, Mr. Breyer, what --

13           this isn't exactly information that was not

14           anticipated.     So why -- what -- what is the purpose

15           of this line of questioning?

16                       MR. BREYER:    The purpose is to get at

17           Mr. Fredin's intent.

18     BY MR. BREYER:

19     Q.    Your intent, Mr. Fredin, in publishing the

20           LindseyMiddlecamp.com was to inflict harm on

21           Ms. Middlecamp personally and professionally; true?

22     A.    I'm not answering your question.

23     Q.    You developed LindseyCamp -- LindseyMiddlecamp.com;

24           correct?

25     A.    I'm not answering the question.
     CASE 0:17-cv-03058-SRN-HB Doc. 215-6 Filed 10/12/20 Page 7 of 15

                                                                        194


 1     Q.    You did so perhaps with the assistance of an

 2           individual by the name of Anthony Zappin?

 3     A.    I am not answering the question.

 4     Q.    You've got Exhibit 12 in front of you there, Mr.

 5           Fredin.    I'd ask you to pick it up and turn to page

 6           65.

 7                       THE COURT:    Just a second.

 8     BY MR. BREYER:

 9     Q.    If you turn to page 65, Mr. Fredin, there's a short

10           paragraph.    In the sentence that begins, "On April

11           10th -- or, April 10th" --

12                       THE COURT:    Hold on.    He's trying to get

13           it here.

14                       MR. BREYER:    Oh, sorry.    Page 65.

15                       THE COURT:    Go ahead.

16     BY MR. BREYER:

17     Q.    The sentence reads, "On April 10th, 2017 a Honeypot

18           website was set up with the domain

19           www.LindseyMiddlecamp.com.       Within days of the city

20           attorney Middlecamp learning of this website IP logs

21           confirmed that defendant Schaefer was viewing the

22           website from State College Pennsylvania."         Do you

23           see that?

24     A.    Again, I'm not answering your question.         This is

25           outrageous that I'm being forced to testify.
     CASE 0:17-cv-03058-SRN-HB Doc. 215-6 Filed 10/12/20 Page 8 of 15

                                                                        195


 1     Q.    This is your allegation in a federal complaint that

 2           you filed in 18-CV-510; correct?

 3     A.    I'm not answering your question, Mr. Breyer.

 4     Q.    These are your statements?

 5     A.    Again, I'm not answering questions, Mr. Breyer.

 6     Q.    How would you not have some control over the

 7           LindseyMiddlecamp.com site yet pull IP logs that

 8           confirmed defendant Schaefer's viewing of that

 9           website?

10     A.    This has absolutely no relevance to the adverse

11           inference that's going to be made because I'm not

12           answering questions.      Again, this is absolutely

13           outrageous that I'm being forced to testify.

14     Q.    If you turn to the next page, page 66 and 67, you go

15           on to allege that you pulled Google analytics to

16           make these determinations; correct?

17     A.    I'm not answering your question.

18     Q.    You did so because you had control over the

19           LindseyMiddlecamp.com website; true?

20     A.    Your attempts to taint the record with false

21           statements still has no basis on the adverse

22           inference that's going to be made.        I'm not

23           answering the question.

24                       MR. BREYER:    Your Honor, may I approach

25           with the next exhibit in whatever order we left off
     CASE 0:17-cv-03058-SRN-HB Doc. 215-6 Filed 10/12/20 Page 9 of 15

                                                                        196


 1           on?   I'm sorry.    I don't have that number in front

 2           of me.

 3                       THE COURT:    That would be Exhibit 19.

 4                       MR. BREYER:    May I approach, Your Honor?

 5                       THE COURT:    You may.

 6     BY MR. BREYER:

 7     Q.    Mr. Fredin, I've handed you what's been marked as

 8           Exhibit 19, which I'll represent to you is a series

 9           of tweets and other postings by you.         Do you see

10           that in front of you there?

11     A.    I'm not answering your question.

12     Q.    Are you the author of these tweets?

13     A.    I'm not answering the question.

14     Q.    I've tabbed the document for your ease.         If you go

15           to the first tab you'll see that there's a February

16           22nd date associated with the tweet in which you

17           reply, "Anthony Zappin is like the coronavirus.            He

18           cannot be contained.      No one can bring him down."

19           Who is Anthony Zappin?

20     A.    I'm not answering your question.

21     Q.    If you turn to the next tabbed page, this is a

22           February 8 entry by you in response to one by

23           Mr. Zappin.    And your response is,

24           "RobertWallack.com being developed."         Do you see

25           that?
     CASE 0:17-cv-03058-SRN-HB Doc. 215-6 Filed 10/12/20 Page 10 of 15

                                                                         197


 1      A.    If you want to file a restraining order against any

 2            individual whatsoever, that's your right and I think

 3            you should do that.      I'm not answering the question.

 4      Q.    Mr. Fredin, you created a website called

 5            RobertWallock.com in exchange for Mr. Zappin's help

 6            in creating LindseyMiddlecamp.com; correct?

 7      A.    I'm not answering the question.

 8      Q.    Mr. Fredin, what are you writing?

 9      A.    I'm not answering your question.

10      Q.    May we see your writing?

11                       THE COURT:    Why is that relevant,

12            Mr. Breyer?

13                       MR. BREYER:     I'm understanding that he's

14            writing during the questioning, Your Honor.         I'd

15            like his undivided attention.

16                       THE COURT:    Well, he can write notes.

17                       MR. BREYER:     Your Honor, may I approach

18            with Exhibit 20?

19                       THE COURT:    You may.

20                       MR. BREYER:     Thank you, Your Honor.

21      BY MR. BREYER:

22      Q.    Mr. Fredin, Exhibit 20 has been marked and placed in

23            front of you.    That's a tweet from your Brock Fredin

24            account; correct?

25      A.    I'm not sure what you're getting at because I'm not
     CASE 0:17-cv-03058-SRN-HB Doc. 215-6 Filed 10/12/20 Page 11 of 15

                                                                         198


 1            answering any of your questions.       If you feel as if

 2            you need to file a restraining order against any

 3            individual whatsoever, I don't think public policy

 4            maintains that you should bring up those allegations

 5            in a collateral --

 6      Q.    Mr. Fredin, the question is, is this your account

 7            Brock Fredin?

 8      A.    I'm not answering your question.

 9      Q.    The tweet says, "I want to congratulate my best

10            friend at Anthony Zappin."      Mr. Zappin is your best

11            friend; correct?

12      A.    Again, if you want to file a restraining order

13            against any individual whatsoever, that's within

14            your right and you should do that, but this petition

15            is about a restraining order from Lindsey Middlecamp

16            asserted against me, and I am again respectfully not

17            answering your question.

18      Q.    Mr. Fredin, you conspired with Mr. Zappin to create

19            a number of websites including the Lindsey

20            Middlecamp website and you supplied the content for

21            Mr. Zappin to post on that website; correct?

22      A.    I'm not answering your question.

23      Q.    And the content was intended to harass and harm

24            Ms. Middlecamp personally and in her professional

25            capacity; true?
     CASE 0:17-cv-03058-SRN-HB Doc. 215-6 Filed 10/12/20 Page 12 of 15

                                                                         199


 1      A.    I am not answering your question.

 2      Q.    Likewise, Mr. Fredin, you have moved harassment from

 3            the online platform to the courts by filing no less

 4            than five separate lawsuits against Ms. Middlecamp

 5            personally; true?

 6      A.    I'm respectfully not answering the question.

 7                       THE COURT:    This goes beyond rebuttal.

 8            We knew about the lawsuits before.

 9                       MR. BREYER:     Okay.   Well, then let me ask

10            you this, Mr. Fredin.

11                       This last exhibit, Your Honor.        May I

12            approach again?

13                       THE COURT:    You may.

14      BY MR. BREYER:

15      Q.    Mr. Fredin, Exhibit 21 has been placed in front of

16            you.    And, again, it's from your Twitter account;

17            correct?

18      A.    I have a right not to testify.       This is outrageous.

19      Q.    In your tweet you proclaim, "Dismiss one of my

20            lawsuits and two shall take its place."        Do you see

21            that?

22      A.    This is outrageous that I'm being forced to testify.

23            I respectfully am not answering your question.

24      Q.    And you're talking about lawsuits that you brought

25            against Ms. Middlecamp in this tweet; correct?
     CASE 0:17-cv-03058-SRN-HB Doc. 215-6 Filed 10/12/20 Page 13 of 15

                                                                         200


 1      A.    Again, it is outrageous that I'm being forced to

 2            testify.    I respectfully decline to answer your

 3            question.

 4      Q.    And, in fact, when your lawsuits get dismissed you

 5            bring another one; true?

 6      A.    I -- again, this is outrageous that I'm being forced

 7            to testify.    I -- I respectfully decline to answer

 8            your question.

 9      Q.    Mr. Fredin, you continued right up through December

10            and January of -- December of 2019 and again in

11            January 2020 to continue to harass Ms. Middlecamp

12            through court filings; correct?

13      A.    It's outrageous that I'm being forced to testify.           I

14            respectfully decline to answer your question.

15      Q.    You brought sanction motions in those Federal Court

16            cases; correct?

17      A.    Again, it's outrageous that I'm being forced to

18            testify.    I respectfully decline to answer your

19            question, Mr. Breyer.

20      Q.    You called Ms. Middlecamp a nazi and a feminist in

21            those pleadings; true?

22      A.    I'm not sure how this isn't already precluded based

23            on this Court's issue preclusion rulings, so I

24            object to that question.

25      Q.    You made those statements, did you not?
     CASE 0:17-cv-03058-SRN-HB Doc. 215-6 Filed 10/12/20 Page 14 of 15

                                                                         201


 1      A.    I'm not answering the question.

 2                        THE COURT:    So the objection -- the

 3            question was objected to.      I'm going to overrule

 4            the objection because the question was about

 5            statements made in pleadings January and February

 6            2020, which would have been after we had commenced

 7            this evidentiary hearing in December.        So

 8            overruled.

 9      BY MR. BREYER:

10      Q.    You've alleged that Ms. Middlecamp dabbles in

11            revenge porn, also pled in the lawsuit; true?

12      A.    Again, I'm respectfully declining to answer your

13            question.

14      Q.    Mr. Fredin, the purpose of the federal lawsuits and

15            the many, many pages that you filed in those cases

16            was to shame Ms. Middlecamp; correct?

17      A.    Again, from an argument perspective it's outrageous

18            that I'm being forced to testify, and, again, I

19            respectfully decline to answer your question.

20      Q.    And you've taken those same pleadings, affidavits,

21            and declarations in which you've said hideous things

22            towards Ms. Middlecamp and posted them online; true?

23      A.    I respectfully decline to answer your question, Mr.

24            Breyer.

25                        MR. BREYER:    Your Honor, I don't have any
     CASE 0:17-cv-03058-SRN-HB Doc. 215-6 Filed 10/12/20 Page 15 of 15

                                                                         202


 1            further questions.

 2                       THE COURT:    All right.    You're excused,

 3            Mr. Fredin.

 4                       THE COURT:    Anything else, Mr. Breyer?

 5                       MR. BREYER:     No, Your Honor.

 6                       THE COURT:    All right.    Anything else,

 7            Mr. Fredin?

 8                       MR. FREDIN:     Just a closing argument.

 9            You mentioned the First Amendment preparation, so I

10            just wanted to touch whether or not we're going to

11            have a closing argument.

12                       THE COURT:    All right.    Go ahead.

13                       MR. FREDIN:     Okay.   Your Honor, first of

14            all, this is really insane that someone can file a

15            restraining order, not only to silence, but to

16            harass someone.     Ms. Middlecamp has destroyed my

17            professional livelihood.      I was out of work for

18            three years.    She's tampered with witnesses.       She's

19            admitted to now providing false information to

20            fabricate evidence.      She's tampering with pretrial

21            witnesses.    This is very serious stuff and it's

22            insane that she's able to get away with it because

23            she's a licensed attorney and she's a prosecutor.

24            And no other person would be be able to get away

25            with this stuff.     And I understand that if someone
